DETAILED ACTION
Claims 1, 4, 7-10 are pending.  Claim 1 is amended.  Claim 3 is cancelled
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on January 6, 2021.  As directed by the amendment: claims 1 has been amended and claim 3 has been cancelled.  Thus, claims 1, 4, 7-10 are presently pending in this application.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejection.
Applicant’s amendment to the claims has not overcome the 35 USC §103 rejection.  
Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive. 

The color mixing values available to any given machine would be determined by how many different colored strands are available in the machine.  Therefore, a tufting machine with only black and white strands would have fewer "color mixing values" than a tufting machine with additional colors.  Additionally, the precision of a servo motor used in the machine will also determine how many "color mixing values" there are.  The "color mixing values" of any machine would be considered predetermined in that the structure of the machine would define the number of color mixing values available.  (See Final OA, page 5 "furthermore the color yarns and heights which the machine can perform will determine the number of color mixing values").  Therefore the method of Morgante describes defining a predetermined number of color mixing values and then using each individual value as appropriate during manufacturing.  The examiner notes that while applicant argues that Morgante does not disclose "computing" only a predetermined number of color mixes, the claim only requires "defining" a predetermined number of color mixing values.  There is no computation, or inputting of the number of color mixing values into a system, but rather the number is merely "defined".
the equation and explanation on pages 9-10 especially the “20” may lend some support that number of color mixing values is a number inputted into or included in the tufting control file.  The examiner would appreciate applicant explaining how this portion of the specification provides support for inputting the number of CMVs if the feature is included in the claim.  As written, claim 1 does not require the number of color mixing values to be inputted or even part of a tufting machine control file.  The claim only requires that the number be “defined”, and as stated previously, every machine would have a “defined” number of color mixing values based on the construction of the machine, although this number may not be necessarily inputted into or included in a control file.  
Applicant argues that Morgante does not disclose a method featuring previously prepared and defined set of color mixing values.  The examiner respectfully disagrees because the color mixing values are defined by the machine configuration itself.  Furthermore, there is no requirement in the claims that bullet point d be prepared after the bullet points a-c (MPEP 2111.01)(II).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgante (US 20010029877) in view of Short et al. (US 3338198).
Regarding claim 1, Morgante describes a method of tufting a fabric, having regions of different color appearance (border 55-59, 61, para. 0058) by using at least two different kinds of yarns (yarns 22, colors para. 0058), yarns of different kinds of yarns alternately following each other in a needle bar longitudinal direction (see claim 17, rows with alternating yarns) of a needle bar (needle bar 20) of a tufting machine (para. 0023, Fig. 2), comprising the steps of: 
generating a tufting machine control file by (scanner scans image, process by computer, translated into rotational instructions, which corresponds to forming a control file)
a) defining a predetermined number of color mixing values (the color yarns and heights which the machine can perform will determine the number of color mixing values, that is, the resolution of the machine determines the number of color mixing values, while there may be many values this number is not infinite), 
b) assigning with each color mixing value a color-related tufting aspect instruction (lengths can be varied to precisely control for color transitions, para. 0058, color and height calculated, para. 0061) indicative of a pile height of a pile to be tufted (describes 
wherein: - in association with a color mixing value defining a first end of a color mixing value range comprising all color mixing values, the yarn-related tufting aspect instruction associated with one of the different kinds of yarns indicates a maximum pile height of the pile to be tufted, and in association with a color mixing value defining a second end of the color mixing value range, the yarn-related tufting aspect instruction associated with the one of the different kinds of yarns indicates a minimum pile height of the pile to be tufted (the yarns may be tufted at three or more lengths to precisely control the yarns for color transitions, para. 0058, corresponding height information translated to each drive, para. 0061, would necessarily include maximum and minimum height as the machine would be required to undertake the positioning and therefore would be required to work within the bounds of height positions), and - in association with the color mixing value defining the first end of the color mixing value range, the yarn-related tufting aspect instruction associated with another one of the different kinds of yarns indicates the minimum pile height of the pile to be tufted, and in association with the color mixing value defining the second end of the color mixing value range, the yarn-related tufting aspect instruction associated with the other one of the different kinds of yarns indicates the maximum pile height of the pile to be tufted (as with reference to above, the machine receives information regarding the particular heights of the tufts to 
c) providing a color pattern representation of the fabric to be tufted comprising a plurality of color regions (patterns formed via computer, para. 0045, different colors in pattern, para. 0058),
d) assigning with each color region one of the color mixing values of the predetermined number of color mixing values (each color would necessarily be assigned a value so that the machine would provide the color, without a value of some sort the machine would not know to use different colors, furthermore the colors are translated into mixes and height which can be considered a value) wherein the tufting machine control file (computer 60 creates, modify, display, and install patterns in the tufting machine 10, para. 0044) is generated on the basis of the color-related tufting aspect instructions associated with all the color regions and is provided such that, in association with each pile to be tufted (piles tufted for particular spectral effect, para. 0061), on the basis of the kind of yarns to be used for making a particular pile (particular yarn color) and the color-related tufting aspect instruction (scanned information from digital image, para. 0061) associated with the particular pile, the yarn-related tufting aspect instruction associated with the kind of yarns to be used for making the pile is selected, - forwarding the tufting machine control file to the tufting machine prepared for carrying out a tufting process (information sent to each yarn drive, para. 0061), wherein the tufting machine (10) is provided with such a threading of needles of the needle bar (20) of the tufting machine that yarns of the different kinds of yarns follow each other in the needle bar longitudinal direction in an alternating manner (see claim 17), and - 
Morgante does not explicitly describe a number of color regions being equal to or less than the predetermined number of color mixing values. Morgante does not explicitly describe that the colors are formed utilizing various heights of adjacent yarns to form the different colors, and thus the minimum and maximum yarn height would not necessarily be utilized to form the different colors, although Morgante does describe that the heights are utilized at least for shading purposes and for precise color transitions (para. 0058).  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the present application to include one or two regions, or any other number of regions depending on the particular pattern that is inputted.  As there are many different of colors that can be utilize based on the change of height and thread colors of Morgante, and number of regions selected would be equal to the number of mixing values if the user wanted a very colorful rug to take advantage of all of the colors available for the machine which would be desired for aesthetic purposes for user’s wanting a very colorful carpet.
Short describes that this type of formation of different colors is well known in the art and describes that adjusting the adjacent colors will impact the appearance of the color of the carpet (col. 5, ll. 44-62).  It was therefore well known to adjust the adjacent loops to provide a particular color.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Morgante to include the 
Regarding claim 4, the method of Morgante describe the limitations of claim 4, but does not explicitly describe wherein step c) comprises generating the color pattern representation on the basis of an image representation having image regions of different color, a number of differently colored image regions exceeding the predetermined number of color mixing values.  
This scenario would happen when the user scans in an image that has more colors than the machine can perform.  It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Morgante to include a scanned image of a picture including more colors than available by the machine in order to provide a colorful carpet.
Morgante does describe that a color image is processed by the computer, the correct heights are calculated and an approximation of the digital image is recreated (para. 0061). 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Morgante to provide an “approximation” to all of the colors of the digital image, even if the total number of colors exceeded the capabilities of the machine of Morgante.  That is, the processor would provide an “approximation” of the unattainable color.  This reduction of colors to the capabilities of the machine is a well-known feature in the art as evidenced by at least 
Regarding claim 7, the method of Morgante as modified, includes, wherein the color mixing value defining the first end of the color mixing value range is a minimum color mixing value, and wherein the color mixing value defining the second end of the color mixing value range is a maximum color mixing value (the machine would require a value of some sort in order to know which color to utilize, whether this is by an actual color input, or through a combination of 0s and 1s as in coding, to achieve a certain color the program must receive information about the color being produced and would associate a value, numerical or otherwise, to the particular color).  
Regarding claim 8, the method of Morgante as modified, includes wherein, in association with at least two color mixing values, for at least one of the different kinds of yarns, the yarn-related tufting aspect instructions assigned with these color mixing values indicate different pile heights (the yarns may be tufted at three or more lengths to precisely control the yarns for color transitions, para. 0058).  
Regarding claim 9, the method of Morgante as modified, includes wherein different kinds of yarns differ from each other in yarn color (described as yarns being different colors, para. 0060).  
Regarding claim 10, the method of Morgante as modified, includes wherein two different kinds of yarns are used (described as being different colors, and therefore different “kinds” of yarns, para. 0060).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gould (US 20030091214) describes inputting different color palettes into a computer for tufting, Jones (US20170260668) describes assigning numbers to particular colors, Bradford (US 20080249794) describes adjusting the number of colors of an image to be tufted.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PATRICK J. LYNCH/Examiner, Art Unit 3732    

/ALISSA L HOEY/Primary Examiner, Art Unit 3732